DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9, 19, 20, 22, 25, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 as amended discloses “wherein calculating the blood flow characteristics does not comprise utilizing autocorrelation” and claim 19 discloses “wherein the hardware or software processor does not perform autocorrelation”.  There is no written description support for this negative limitation.  s is related to the field autocorrelation function g1(τ) ([0035]).
Allowable Subject Matter
Claims 11, 15, 16, 24 and 26 are allowed.
Response to Arguments
Applicant's arguments filed March 22nd, 2021 have been fully considered but they are not persuasive.
Applicant states independent claims 1 and 19 have written description support for the limitation “does not comprise utilizing autocorrelation” (as recited in claim 1) and “does not perform autocorrelation” (as recited in claim 19).  Specifically, paragraph [0032] discloses “For example, as sDSCA does not relay on the computationally intensive autocorrelation calculation, the data analysis is vastly simplified.  Additionally paragraph [0039] explains “the statistical analysis of the time-series data can be substantially identical to that described above with respect to sDSCA.”
Examiner’s position is the written description is required to have specific support for a negative limitation.  The recitation set forth by Applicant states “sDSCA does not rely on the computationally intensive autocorrelation calculation.”  Examiner’s position is “not relying” on autocorrelation is not the same as precluding autocorrelation from being able to be performed.  Examiner also notes, claims 1 and 19 do not rely on sDSCA.  Further, the statistical analysis of substantially identical” to that described with respect to sDSCA does not preclude from performing autocorrelation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793